Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 4, 5, 7-10, 12, 14, 19, 25-32, 34 and 40 are currently pending in the instant application. Applicants have amended claims 4, 5, 7-10, 12, 14, 19, 25, 26, 28, 29, 31, 32, 34 and 40 and canceled claims 2, 3, 6, 11, 13, 15-18, 20-24, 33 and 35-39 in a preliminary amendment filed on March 31, 2021.  Claims 32 and 40 are rejected, claim 34 is objected and claims 1, 4, 5, 7-10, 12, 14, 19 and 25-31 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/US19/61303, filed on November 13, 2019 which claims benefit of US Provisional Application 62/722,302, filed on November 28, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 32 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any steps that are required to show that the final product of formula (I) has been obtained.  For example, claim 34 shows a step where the compound of formula (I) is formed and thus all essential steps are present in the process.  However, this step is not present in the independent claim 32 which is considered an essential step.  Applicants are suggested to amend claim 32 to incorporate the limitation of claim 34 into 32 to overcome the rejection.

IV.	Objections

Dependent Claim Objections
Dependent Claim 34 is objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.

***closest prior art is US-RE39991-E which teaches compounds such as 
    PNG
    media_image1.png
    126
    289
    media_image1.png
    Greyscale
as fungicides.  The novelty of the claimed compounds is the presence of ring A which is a aryl or heteroaryl ring fused to the bicylic ring 
    PNG
    media_image2.png
    176
    253
    media_image2.png
    Greyscale
. This is not found in the prior art which only has cycloalkyl rings fused to the bicyclic ring.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626